Citation Nr: 1030579	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION


The veteran had military service from May 1962 to April 1985.  
The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
By that rating action, the RO, in part, denied the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002);38 C.F.R. 
§ 20.900 (2009).


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of 
Vietnam (RVN)  and is presumed to have been exposed to Agent 
Orange.  

2.  The Veteran died in 2006.  The immediate cause of the 
Veteran's death was septic shock (due to or as a consequence of) 
bilateral lower lobe gram negative pneumonia (due to or as a 
consequence of) neutropenia.  Another significant condition 
contributing to death, but not resulting in the underlying cause, 
was myelodysplastic syndrome.

3.  At the time of the Veteran's death, service connection had 
been established for posttraumatic stress disorder (PTSD) 
(evaluated as 70 percent disabling); residuals of a fractured 
nose, emphysematous bull of the left lung, postoperative right 
inguinal hernia, postoperative spermatocelectomy scar, right 
elbow disorder, galactorrhea of the right breast, and residuals 
of a fractured mandible; each evaluated as noncompensably 
disabling. 

4.  The competent and probative evidence of record is in relative 
equipoise as to whether myelodysplastic syndrome (MDS), a 
significant condition that contributed to the Veteran's death, 
was a result of exposure to herbicide agents during military 
service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been approximated.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As a preliminary matter, the Board notes that the appellant has 
been provided all required notice, to include notice pertaining 
to the effective-date elements of her claim.  In addition, the 
evidence currently of record is sufficient to substantiate her 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 
3.159 (2009).
The Merits of the Claim 

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.  

The appellant claims entitlement to service connection for the 
cause of the Veteran's death.  The appellant asserts that 
myelodysplastic syndrome, a significant condition that 
contributed to the Veteran's death but did not result in the 
underlying cause, as listed on his death certificate, is related 
to in-service exposure to his Agent Orange during military 
service in the RVN.  

Having carefully considered the appellant's contentions in light 
of the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); 
Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant shall 
prevail upon the issue).

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. § 
3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 
and 1112 (setting forth criteria for establishing service 
connection). A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of death 
or was etiologically related thereto."  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a reasonable 
basis to hold that a service-connected condition was of such 
severity as to have a material influence in accelerating death, 
where the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  Id.

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service occurrence or 
aggravation of a disease or injury leading to death within the 
regulatory scheme; and competent medical evidence of a nexus 
between an in-service injury or disease and death.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet App. 
341, 346 (1999).

"Competent medical evidence" means, in part, evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions. 
38 C.F.R. § 3.159(a).  The Veteran is competent to provide 
statements concerning factual matters of which he has firsthand 
knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) ((Holding that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional)) see also Buchanan v. 
Nicholson, 451 F. 3d. 1331 (Fed. Cir. 2006) (Holding that VA 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence).  

A Veteran who had active service in the RVN during the period 
beginning on January 9, 1962 and ending on May 7, 1975 will be 
presumed to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the RVN. 38 C.F.R. § 3.307(a)(6)(iii).  In order to 
establish qualifying "service in Vietnam" a Veteran must 
demonstrate actual duty or visitation in the RVN.

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  38 
C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to herbicides 
used in the RVN during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).

There is no question that the Veteran served two tours of duty in 
Vietnam and he is therefore presumed to have been then exposed to 
herbicides.  According to the Veteran's certificate of death, the 
immediate cause of death was septic shock (due to or as a 
consequence of) bilateral lower lobe gram negative
pneumonia (due to or as a consequence of) neutropenia.  Another 
significant condition contributing to death, but not resulting in 
the underlying cause, was myelodysplastic syndrome.

MDS is not among the diseases or disorders eligible for 
presumptive service connection due to Agent Orange exposure.  38 
C.F.R. § 3.309.  Accordingly, presumptive service connection for 
MDS as due to exposure to Agent Orange would not be warranted.  
Id. 

The United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999). 

The Veteran's death certificate indicates that MDS was a 
significant condition that contributed to his death but did not 
resulting in the underlying cause.  Thus, the question is whether 
the MDS that contributed to the Veteran's death was caused by 
herbicide exposure, within the meaning of 38 C.F.R. § 3.312.  

The appellant has submitted several copies of prior Board 
decisions granting service connection for MDS on the basis she 
current asserts.  By law, Board decisions are of a non-
precedential nature. Prior decisions in other appeals may be 
considered in a case to the extent that they reasonably relate to 
the case, but each case presented to the Board will be decided on 
the basis of the individual facts of the case in light of 
applicable procedure and substantive law. 38 C.F.R. § 20.1303 
(2009).

In this regard, while Board decisions are non-precedential, the 
Board must nonetheless examine all evidence of record, even that 
contained in the prior Board decisions submitted in support of 
the claim.  

One of the Board decisions provided for review contains a 
February 2008 report of J. J., M. D., a Emeritus Professor of 
Medicine (Hematology/Oncology) at Emory University School of 
Medicine and Former Chief, Hematology/Oncology at the Atlanta, 
Georgia VA Medical Center (VAMC), which was prepared in response 
to the Board's request for a medical opinion in a case that was 
similar to the Veteran's current appeal.  In pertinent part, J. 
J. M. D. provided the following opinion in response to the 
Board's inquiry as to whether it was at least as likely as not 
that the Veteran's MDS was a result of in-service exposure to 
Agent Orange and/or other herbicide agents used as defoliants in 
the RVN:  

"The chemical structure of Agent Orange is 
composed of Benzene Rings, and it is as 
likely as not that exposure to Agent Orange 
also involves exposure to the effects of 
its components, that is Benzene 
constituents. Benzene is a known causative 
agent of acute myeloid leukemia, and is 
extensively documented in medical and 
environmental literature. A specific report 
summary by the Institute of Medicine, Gulf 
War and Health: A Literature Review of 
Pesticides and Solvents (2003) determined 
that there was sufficient evidence of 
causal relationship of Benzene to Acute 
Leukemia was well other bone marrow damage 
(A plastic Anemia). Other articles for 
Benzene induced leukemia have appeared in 
recent peer reviewed journals. I have also 
reviewed the previous evaluation letter in 
this dispute by (M.D.B., M.D.) and agree 
with his reasoning and conclusion."

Dr. J. J. further concluded that in that Veteran's case, the 
preponderance of the evidence of exposure to dibenzo-p- dioxins 
(Agent Orange and solvents) and the association with the 
veteran's Myelodysplasia/ Leukemia should be resolved in that 
Veteran's favor.  Dr. J. J. determined that in that Veteran's 
case, it was at least as likely as not that there was a 
relationship/ association/causative effect between the exposure 
to the pesticide/solvents used in its distribution and 
MDS/Leukemia, as described by medical literature in both animal 
and human exposures.

It was Dr. J. J.'s medical opinion, in agreement with the IOM 
findings on Health Effects Associated with Solvents, that there 
was sufficient evidence for a causal relationship between Benzene 
exposure and acute leukemia, whether it passed through the 
Myelodysplastic syndrome (preleukemia stage) or skipped it.  Dr. 
J. J. agreed agree with the IOM finding that there was at least 
suggestive evidence of an association between exposure to 
solvents and myeloplastic syndrome.  It was his medical opinion 
and judgment that it was at least as likely as not that the 
weight of medical evidence made it medically sound to find in 
favor of causation.  (See February 2008 opinion, prepared by J. 
J., M. D. in conduction with the another Veteran's appeal before 
the Board).  

Other evidence that is supportive of the appellant's current 
claim is a June 2009 opinion, prepared by the Veteran's treating 
physician, M. M., L, M. D.  In June 2009, Dr. M. M. L. indicated 
that the Veteran had served in the RVN and that there were 
similar cases of Agent Orange/Dioxin induced myelodysplastic 
syndrome.  Dr. M. M. L. reported that he had reviewed the above-
cited VA examiner's positive opinion and that it was his 
conclusion that the Veteran's death was "as likely as not caused 
or contributed by Agent Orange/Dioxin Exposure in Vietnam."  

Evidence against the claim includes a December 2009 VA examiner's 
opinion that it was less likely as not that the Veteran's MDS was 
related to/caused by his exposure to herbicides/dioxins (Agent 
Orange) during his military service in the RVN.  The VA examiner 
determined that according to the medical literature one of the 
factors know to predispose a person to MDS was smoking.  The VA 
examiner opined that Veteran's long-standing heavy smoking during 
his lifetime was his most readily identifiable risk factor for 
his development of MDS.  The VA examiner also found arguments in 
various medical literature that exposure to Agent Orange/dioxin 
lead to the development of MDS because its chemical structure 
contained benzene, to be flawed.  The VA examiner stated that 
there were innumerable natural and synthetic substances that 
contained benzene rings as a portion of the chemical structure 
and that there was no evidence that there was an appreciable 
amount of pure benzene in the finished product during the 
manufacturing of Agent Orange.  Thus, it was the VA examiner's 
ultimate conclusion that there was insufficient evidence to 
suggest that Agent Orange was the probable (greater than 50 
percent likelihood) cause of the Veteran's MDS.  

It is unclear upon the Board's present review as to whether, in 
expressing his medical opinion, the December 2009 VA examiner was 
aware of the legal standard in formulating his conclusion.  By 
stating that there was insufficient evidence to suggest that the 
probable (greater than 50 percent likelihood) cause of the 
Veteran's MDS was Agent Orange, the VA examiner, in essence, 
concluded that the preponderance of the evidence did not support 
the appellant's claim.  Thus, the VA examiner erroneously shifted 
the burden of proof to the appellant to show that the 
preponderance of the evidence was in support of her claim for 
service connection for the cause of the Veteran's death.  

This standard of review is erroneous, and to the extent that the 
examiner's framing of the question may have influenced the RO in 
its decision, it is not germane.  See D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (Holding that the benefit of the doubt doctrine is 
a legal construct to be applied by VA adjudicators when the 
evidence is approximately balanced, not by a medical professional 
in the rendering of medical opinions).  At all events, the 
correct standard of review is that when the evidence supports the 
claim or is in relative equipoise, the appellant prevails.  
There can be no doubt that further could be undertaken with a 
view towards development of the claim. However, under the 
"benefit-of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," the 
claimant shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994).

Here, the Board finds that the evidence is in relative equipoise 
as to whether the Veteran's MDS, a significant condition that led 
to his death, was caused by his presumed exposure to Agent Orange 
in the RVN.  Thus, the Board will resolve all doubt in the 
appellant's favor and award service connection for the cause of 
the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


